Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5 are pending. 1-5 have been examined. Claims 1-5 have been rejected. 

Response to Arguments
The objection to claim 3 has been withdrawn in light of amendments to the claim.

Applicant’s arguments, see pp. 4-5, filed 11/6/2021, with respect to the rejections of claims 1-5 under 35 USC 101 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.

Applicant’s arguments, see pp. 5-7, filed 11/6/2021, with respect to the rejections of claim 1 and consequently claims 2-5 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made, as disclosed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (Keysight Technologies Simulating High-Speed Serial Channels with IBIS-AMI Models, August 1, 2014) in view of Bhargava et al. (EMI Prediction in Switched Power Supplied by Full-Wave and Non-Linear Circuit Co-Simulation, 978-1-4244-4267-6, IEEE 2009).

As per claim 1, Sullivan teaches an encryption hybrid model SI simulation method based on an ADS and a SPICE, performed by an SI simulation device, the method comprising:
extracting step response data of a TX end chip encryption model by using Spice transient simulation (p. 2 ¶ 1, p. 7 ¶ 1, 2-4 & Fig. 3, p. 8 ¶ 1-2; paragraphs 1, 2-4 & Fig. 3 on p. 7 and ¶ 1-2 p. 8  describe extracting a channel’s impulse response of a Tx from data of a time domain simulation for IBIS modeling; the impulse response is a step response; Sullivan also teaches on p. 2 ¶ 1 that time domain simulation is SPICE);
externally generating a random code signal (p. 7 Fig. 3, p. 8 ¶ 2; Sullivan teaches generating specific bit stimulus patterns to input into the bottom circuit block in Fig. 3 on p. 7; this sequence corresponds to a random code signal); and
performing ADS channel simulation taking the extracted step response data and the random code signal as input sources of the ADS channel simulation, to realize active simulation to the encryption hybrid model (p. 7 ¶ 4-5 & Fig. 3, p. 8 ¶ 2-3; Sullivan teaches using ADS tool to perform simulation using extracted channel response of a Tx model in IBIS format and specific bit stimulus patterns by calculating convolution of the specific bit patterns with the impulse response in step 6 as described in ¶ 3 on p. 8 and illustrated in the bottom circuit block arrangement  with a circled X block; this teaching reads onto this limitation).
Olah does not teach:
Using HSPICE.
However, Bhargava teaches:

Sullivan and Bhargava are analogous art because they are both in the field of performing circuit simulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dghais and Bhargava. One of ordinary skill in the art would have been motivated to make such a combination because Bhargava’s teachings would have helped a designer perform circuit simulations with results that are compatible with many major electronics design automation tools evidence by the instant application’s specification (Bhargava ¶ 00231).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. in view of Bhargava et al., as applied to claim 1 above and further in view of Dghais et al. (Reduced-Order Parametric Behavior Model for Digital Buffers/Drivers With Physical Support, IEEE Transactions on Component Packaging and Manufacturing Technology, Vol. 2, No. 12, Dec. 2012) and Pillage et al. (Asymptotic Waveform Evaluation for Timing Analysis, IEEE Transactions on Computer-Aided Design, Vol. 9 No.4, April 1990).

As per claim 2, Sullivan and Bhargava in combination teach the encryption hybrid model SI simulation method based on the ADS and the HSPICE according to claim 1, 
wherein the HSPICE transient simulation comprises:
extracting the step response data (p. 2 ¶ 1, p. 7 ¶ 1, 2-4 & Fig. 3, p. 8 ¶ 1-2; paragraphs 1, 2-4 & Fig. 3 on p. 7 and ¶ 1-2 p. 8  describe extracting a channel’s impulse response of a Tx from data of a time domain simulation for IBIS modeling; the impulse response is a step response);
Sullivan and Bhargava do not teach:
wherein the HSPICE transient simulation comprises:
reserving a model input interface in the TX end chip encryption model;

connecting the TX end chip encryption model and the wiring model, and providing the connected model in butt joint with a resistor;
inputting an ideal step signal at the model input interface reserved in the TX end chip encryption model; and
extracting the step response data at a position where the butt joint is provided;
However, Dghais teaches:
reserving a model input interface in the TX end chip encryption model (p. 2076 right col. ¶ 3 - p. 2077 left col. ¶ 2; the model of a characterized driver as is utilized for simulation as in Fig. 12; utilization of the model in a simulation corresponds to reserving as recited in this limitation);
building a wiring model required in a link (p. 2076 right col. ¶ 4 - p. 2077 left col. ¶ 2, Fig. 12; Dghais teaches PCB package interconnection comprising RLC circuit shown as gray region labeled PACKAGE in Fig. 12 is a wiring model required in a link);
connecting the TX end chip encryption model and the wiring model, and providing the connected model in butt joint with a resistor (p. 2077 left col. ¶ 1-3, Fig. 12; Dghais teaches as illustrated in Fig. 12 the PACKAGE wiring model connected to a driver, corresponding to TX end chip encryption model, while the other end of the PACKAGE wiring model connected to an element; that element as described in ¶ 3 on p. 2077 has impedance of 50 Ω, an element with the impedance corresponds to an resistor in butt joint with the wiring model); and
extracting the response data at a position where the butt joint is provided (p. 2077 left col. ¶ 2; Dghais teaches input a sequence of bit comprising a pattern 01; 01 corresponds to a step input; Dghais also teaches obtaining output response vnear-end, which corresponds to response data at a position where the butt joint is provided).

Sullivan, Bhargava, and Dghais do not teach:
inputting an ideal step signal.
	However, Pillage teaches:
	Using an ideal step signal as an input to a circuit for simulation (p. 365 left col. ¶ 2, Fig. 25).
Sullivan, Bhargava, Dghais, and Pillage are analogous art because they are both in the field of performing circuit simulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sullivan, Bhargava, Dghais, and Pillage to input an ideal step response to extract the ideal step response data at a position where the butt joint is provided. One of ordinary skill in the art would have been motivated to make such a combination because Pillage’s teachings would have helped study differences between an ideal step input response and a finite rise time step input response in term of errors in approximation for timing analysis (Pillage p. 365 right col. ¶ 2).

As per claim 3, Sullivan, Bhargava, Dghais, and Pillage in combination teach the encryption hybrid model SI simulation method based on the ADS and the HSpice according to claim 2, wherein the step response data is a step response output file, and Dghais further teaches a  of being called by the ADS (p. 2076 right col. ¶ 3; Dghais teaches performing Spice simulation of a circuit, whose output file is stored in .tim file of ADS simulation tool; this teaching implies that output file from Spice simulation is edited and converted to .tim format that is capable of being called by the ADS).
Sullivan, Dghais, and Pillage do not teach:
HSPICE simulation, wherein the step response data is a step response output file with a suffix of .lis, and a format of the file is edited to make the HSPICE file with suffix .lis to be a file with a suffix of .tim.
However, Bhargava teaches:
Using HSPICE for simulation to generate output (p. 42 left col. ¶ 1), whose output file has a suffix of .lis.
Sullivan, Bhargava, Dghais, and Pillage are analogous art because they are both in the field of performing circuit simulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sullivan, Bhargava, Dghais, and Pillage to use HSPICE, which is a variation of Spice simulation engine, to perform simulation to generate an output file with a suffix .lis and edit this output file to make the file to be a file with a suffix of .tim that is capable of being called by the ADS. One of ordinary skill in the art would have been motivated to make such a combination because Bhargava’s teachings would have helped a designer perform circuit simulations with results that are compatible with many major electronics design automation tools evidence by the instant application’s specification (instant application’s specification ¶ 0023).

As per claim 4, Sullivan, Bhargava, Dghais, and Pillage in combination teach the encryption hybrid model SI simulation method based on the ADS and the HSPICE according to claim 2, Bhargava further teaches comprising:
transforming the wiring model into an S parameter for the ADS to call (p. 41 Fig. 1, right col. ¶ 4 – p. 42 left col. ¶ 1; Bhargava teaches a circuit network as illustrated in Fig. 1 and generating S-parameters according to N port network method to be used in ADS).

As per claim 5, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                        
                                                                                                                                                                                                     
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148